COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Veronica L. Davis v. James A. West and Houston Reporting
                          Services

Appellate case number:    01-13-00463-CV

Trial court case number: 40,104

Trial court:              149th District Court of Brazoria County

Date motion filed:        April 16, 2014

Party filing motion:      Appellant, Veronica L. Davis

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: June 3, 2014